[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1391

                  ROBERT A. MCLAUGHLIN, SR.,

                    Plaintiff, Appellant,

                              v.

             WARDEN, NEW HAMPSHIRE STATE PRISON,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Robert A. McLaughlin, Sr. on brief pro se.
   Steven M. Houran, Deputy Attorney General, Daniel J. Mullen,
Senior Assistant Attorney General, and Andrew B. Livernois,
Attorney, on brief for appellee.

December 28, 1999

          Per Curiam.  Robert A. McLaughlin appeals pro se from
the district court order granting defendant's motion for
summary judgment.  Having conducted a careful, de novo review
of the record, we affirm for essentially the reasons stated in
the district court's detailed and well-reasoned Order, dated
February 26, 1999.  We add only the following comment.  
          McLaughlin made reference in his Opposition to the
Motion for Summary Judgment to his treatment by the authorities
at the North Florida Reception Center where he was held for
three months in 1994, including the alleged refusal to provide
him with his legal files or to allow him to contact the court
where his state habeas petition was pending.  McLaughlin's
brief focuses on those allegations, although they were not
included in his complaint.  Treating McLaughlin's new
allegations in his Opposition to the Motion for Summary
Judgment as a motion to amend the complaint, there was no abuse
of discretion in the failure of the district court to allow the
amendment. See Resolution Trust Corp. v. Gold, 30 F.3d 251, 253
(1st Cir. 1994) (where motion to amend is filed while summary
judgment motion is pending, plaintiff is "required to
demonstrate to the district court that the proposed amendments
were supported by 'substantial and convincing evidence'").  
          The district court order granting defendant's motion
for summary judgment is affirmed.